UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                   No. 96-40555



IN THE MATTER OF THE LIBEL AND PETITION
OF GULF KING 11, INC., AS OWNER OF THE F/V
GULF KING SERVICES, INC., AS OWNER PRO HAC
VICE OF THE F/V GULF KING 11, HER ENGINES,
TACKLE, APPAREL, ETC., OR, IN THE ALTERNATIVE,
GULF KING 11, INC., GULF KING SERVICES, INC.,
in a cause of exoneration from or limitation of liability,

                                            Petitioner - Appellee-Cross-Appellant,


HERNDON MARINE PRODUCTS INC., as owner or
owners pro hac vice of the F/V Gulf King 11, her
engines, tackle, apparel, etc., in a cause of exoneration
from or limitation of liability,
                                               Petitioner - Appellant,

                                       versus

MINNIE LEWIS, Individually and as Next Friend of
Tiffanny Hall,

                                              Claimant - Appellant-Cross-Appellee.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                                (C-94-CV-210)

                                 September 8, 1997
Before POLITZ, Chief Judge, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

      This matter is before the court on appeal of a judgment after a bench trial

awarding certain damages based on a finding of vessel unseaworthiness. Having

considered the briefs and oral arguments of counsel, and pertinent parts of the

record, and finding no reversible error, the judgment appealed is AFFIRMED.




      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                       2